PER CURIAM
On February 26,2002, the trial court found husband in contempt and awarded wife a money judgment for husband’s failure to pay wife a portion of rents owed on the parties’ rental properties in accordance with the parties’ marital settlement agreement. Wife appeals the trial court’s denial of her motion to set aside the contempt judgment in order to correct a clerical error.
In Lutterman and Lutterman, 195 Or App 124, 97 P3d 664 (2004), we reversed and remanded the trial court’s judgment of contempt. As a result, wife’s appeal in this case is moot.
Appeal dismissed.